Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-21 are pending in this application. This application is a continuation of 16/259,037, filed on 01/28/2019, now abandoned, which is a continuation of 15/491,521, filed on 04/19/2017, which is a continuation of 13/978,334, filed on 09/18/2013, now abandoned, which is a national stage entry of PCT/EP2012/050043, filed on 1/03/2012, which claims foreign priority to EP 11150064.1, filed 01/04/2011.

Election/Restrictions
Applicants’ election without traverse of Group I, claims 1-10 and 12, filed on 12/09/2021 is acknowledged.
Applicants have introduced new claims 16-21. Therefore the election of group I now encompasses claims 1-10, 12, and 16-21. 
Claims 11 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 1-10, 12, and 16-21 will presently be examined to the extent they read on the elected subject matter of record.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12, and 16--21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meinert (US 6,489,367 B1) in view of Long, Jr. (US 5,077,036).
Meinert teaches an oil-in-water emulsion with emulsion particle size of from 100 to 300 nm as medical adjuvants comprising semifluorinated alkane RFRH (F3-20H3-20) including F6H10, F6H8 (soluble in oil, i.e., in dispersed phase) having medicament such as 5-fluoruracil (very low water solubility, the instant claim 17) dissolved in, and the aqueous emulsion further comprising lecithin, Pluronic (non-ionic surfactant), etc., and exemplified concentration of 0.1-10% by weight of RFRH (both as dispersed phase and concentration of RFRH) (column 2, line 36, column 3, line 55-65, column 4, line 48-54, column 7, line 8-24, and column 8, line 6, column 9, line 57-60, and claims 1-4). 
No preservatives (the instant claim 16) is taught by Meinert. 
No perfluorinated compound is taught by Meinert. 
Though Meinert does not expressly teach the properties of heat sterile and/or heat sterilisable in the instant claim 4, as a result of the composition having the same components as claimed, the composition would necessarily have the claimed properties, whether expressly recognized by Meinert or not. Please refer to MPEP 2112.01 II and MPEP §2112 [R-3] I. Furthermore, please note that the claim element that uses capable of-type language does not impose any requirement that the device or composition actually perform the function. A claim that uses “capable of”-type language covers devices/compositions that have the recited components and which are capable of performing the recited functions. MPEP 2114.IV.
Though Meinert does not expressly teach the properties of in claims16 and  21, as a result of the composition having the same components as claimed, the composition 
Meinert does not specify: i) the emulsion comprising non-ionic osmotic agent sugar in claims 6 and 20, salt (instant claim 5), and a buffer (instant claim 7); and ii) the weight percentage of the dispersed phase in claims 12, 18, and 19.
These deficiencies are cured by Long, Jr. who teaches heat sterilization stable emulsions with continuous aqueous phase (o/w emulsion), for intravascular use and/or topical application for burns, comprising from 75 to 125% w/v a fluorocarbon including fluorocarbon-hydrocarbon (RFRH, a semifluorinated alkane including F6H2) and lecithin as emulsifier with fluorocarbon-hydrocarbon and emulsifier in the dispersed phase with a mean particle size of less than 250 nm, phosphate buffer, and osmotic agent such as mannitol (disclosed as a nonionic osmotic agent and sugar alcohol in the instant specification, 1st full paragraph on page 12) with potassium phosphate buffer (salt) and osmotic agent being in the aqueous phase, wherein the emulsion for topical application further comprising medicines for treating burns (column 2, line 25-35, column 5, line 25-27, column 7, line 3-6, line 26-66, and claims 1, 4-7, 9, 14, 16, and 17). Given the density of semifluorinated alkane of 1.1-1.7 g/mL (Meinert, column 2, line 63-65) (the medium value used in calculation as 1.4 g/mL) and the percentage of fluorocarbon-hydrocarbon being from 75 to 125% w/v, the weight of fluorocarbon-hydrocarbon is 75 to 125 g in 100 mL of the emulsion (50 to 89.3 mL of fluorocarbon-hydrocarbon and thus about 50 to about 10.7 ml of water with a density of about 1 g/mL) and the total weight is about 125 to about 135.7 g and the w/w percentage of 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Meinert and Long, Jr. to add mannitol osmotic agent and potassium phosphate buffer in the composition taught by Meinert. Incorporating osmotic agent and potassium phosphate buffer in an o/w emulsion, for intravascular use, comprising a fluorocarbon including fluorocarbon-hydrocarbon (RFRH, a semifluorinated alkane) and lecithin as emulsifier for intravascular use was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of the amount of the dispersed phase relative to the emulsion is about 60 to 80% by weight (instant claim 19) and the range of the amount of the dispersed phase relative to the emulsion taught in the prior art is about 60 to about 92.1% by weight and therefor, includes the claimed range. Therefore, based on the described inclusion above, absent some demonstration of unexpected result the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05. Furthermore; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)	

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meinert (US 6,489,367 B1) and Long, Jr. (US 5,077,036), as applied to claims 1-8, 12, and 16-21, and further in view of Lanza et al. (US 2005/0175541 A1) and Chen (US 2007/0207173 A1) as evidenced by Georgieff (US 6,197,323 B1).
The teachings of Meinert are discussed above and applied in the same manner.
Meinert does not specify the medicaments including propofol and the weight percentage of it.
This deficiency is cured by Lanza et al. who teach oil-in-water emulsions containing hydrophobic constituent such as fluorocarbon disclosed by Long, Jr. being used for intravenous delivery of therapeutic agent including anesthetic and sedative such as propofol with agent being embedded in lipid coating (abstract, paragraph 35-37, 92, 93, 115, and 134, and claims 1 and 2) according to Georgieff 2,6-diisopropylohenol (propofol) in a perflourocarbon emulsion for intravenous administration comprising perfluorohexyloctane (F6H8) is presented (dissolved) in the fatty or aqueous phase depend on the solubility (abstract, column 8, line 17-35 and column 10, line 21 through column 11, line 24, and claims 1, 7, and 8-11) and Chen who teaches o/w emulsion for intravenous injection comprising active including anesthetic such as propofol and derivative of hydrocarbon as oil phase with greater than 99% of substantially water insoluble active being dissolved in oil (dispersed phase) and the ratio between the active and oil being no less than 1:5 (abstract, paragraph 47, 49, 91, and 101 and claims 1, 2, 7, and 53), i.e., while there are both aqueous continues phase and lipid dispersed phase with agent (such as water-insoluble propofol) being embedded in lipid coating, propofol is dissolved in lipid phase, not aqueous phase.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Meinert, Lanza et al., and Chen to specify the percentage of propofol in the composition taught by Lanza et al. being greater than about 16.7% by weight. Incorporating greater than about 16.7% by weight of propofol in o/w emulsions for intravenous injection was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 12, and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 6,486,212 B2 in view of Long, Jr. (US 5,077,036)
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

The US 6,486,212 B2 patent claims 1-3 recite a liquid comprising semifluorinated alkane RFRH including F6H8 (C6F13C8H17). According to the disclosure in the specification the liquid is an oil-in-water emulsion with particle size of from 100 to 300 nm (column 2, line 34 and column 7, line 8-24). It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the claims in US 6,486,212 B2 patent and Long, Jr. to add mannitol osmotic agent in the composition claimed by US 6,486,212 B2 patent. Incorporating osmotic agent in a o/w emulsion, for intravascular use, comprising from 75 to 125% w/v a fluorocarbon including fluorocarbon-hydrocarbon (RFRH, a semifluorinated alkane) and lecithin as emulsifier with fluorocarbon-hydrocarbon and emulsifier in the dispersed phase with a mean particle size of less than 250 nm in order to be biocompatible for intravascular use was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same o/w emulsion.

Claims 16-21 and 26-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 6,489,367 B1 in view of Long, Jr. (US 5,077,036).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 16-21 and 26-36 are discussed above and applied in the same manner.
The US 6,489,367 B1 patent claims 1-4 recite an aqueous emulsion comprising semifluorinated alkane RFRH. According to the disclosure in the specification the semifluorinated alkane including F6H8, the aqueous emulsion is an oil-in-water emulsion with particle size of from 100 to 300 nm, and the aqueous emulsion further comprising lecithin (column 2, line 36, column 7, line 8-24, and column 8, line 6).
Long, Jr.’s teachings and rational to be combined with US 6,489,367 B1 are discussed above and applied in the same manner.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same o/w emulsion.

Claims 1-10, 12, and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,308,262 B2 in view of Long, Jr. (US 5,077,036).

The instant application claims 1-10, 12, and 16-21 are discussed above and applied in the same manner.
The US 9,308,262 B2 claims 1-13 recite a topical emulsion composition comprising semifluorinated alkane RFRH including F6H8. According to the disclosure in the specification the emulsion is an oil-in-water emulsion with particle size of dispersed phase below 200 nm, and the aqueous emulsion further comprising surfactant such as phosphatidylcholines (column 6, line 44-53, the paragraph bridges column 6 and 7, and column 8, line 4-10).
Long, Jr.’s teachings and rational to be combined with US 9,308,262 B2 are discussed above and applied in the same manner.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same o/w emulsion.

Claims 16-21 and 26-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,813,999 B2 in view of Long, Jr. (US 5,077,036). Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant application claims 16-21 and 26-36 are discussed above and applied in the same manner.
4-12 hydrocarbon segment and RH being a linear C4-8 alkyl group.
Long, Jr.’s teachings and rational to be combined with US 10,813,999 B2 are discussed above and applied in the same manner.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same o/w emulsion.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612